                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

DAVID SCOTT HAESE,                            )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          Case No. CIV-17-15-G
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
       Defendant.                             )

                                         ORDER

       Now before the Court is Plaintiff David Scott Haese’s Motion for Attorney Fees

Under 42 U.S.C. § 406(b) (Doc. No. 34), filed through Plaintiff’s counsel Melissa S.

Hedrick.

       On March 13, 2018, the Court entered a Judgment reversing the Commissioner’s

decision denying Plaintiff’s applications for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”) and remanding the case for further administrative

proceedings under the fourth sentence of 42 U.S.C. § 405(g). See J. (Doc. No. 25) at 1.

On July 7, 2019, the Social Security Administration issued a favorable decision on

Plaintiff’s applications and found Plaintiff disabled as of February 13, 2012. See Pl.’s Mot.

Att’y Fees Ex. 2 (Doc. No. 34-2) at 3-4. The Commissioner has notified Plaintiff that up

to $19,021.50 of withheld benefits can be applied toward her attorneys’ fees. See id. at 5-

6; Pl.’s Mot. Att’y Fees at 1-2; id. Ex. 1 (Doc. No. 34-1) at 1 (contingent-fee contract

between Plaintiff and his counsel prescribing that if Plaintiff is awarded benefits after a

remand from federal court, counsel will request the court to approve a fee of “not to exceed
25 percent of the past due benefits”). In addition, the Court has previously awarded

$6587.40 in attorney’s fees pursuant to the Equal Access to Justice Act (“EAJA”), 28

U.S.C. §§ 2412 et seq. See Order of July 2, 2018 (Doc. No. 29). Plaintiff’s attorney now

requests an award of $18,434.10, which is less than the sum of the funds being withheld

(less $6000.00 available to pay Plaintiff’s administrative-level representative, see Pl.’s

Mot. Att’y Fees at 2) and the previous EAJA award amount.

      Subsection 406(b) provides:

      Whenever a court renders a judgment favorable to a claimant under this
      subchapter who was represented before the court by an attorney, the court
      may determine and allow as part of its judgment a reasonable fee for such
      representation, not in excess of 25 percent of the total of the past-due benefits
      to which the claimant is entitled by reason of such judgment . . . .

42 U.S.C. § 406(b)(1)(A). Any such payment must be made “out of, and not in addition

to,” the past-due benefits owed to the claimant. Id. This subsection “does not displace

contingent-fee agreements as the primary means by which fees are set for successfully

representing Social Security benefits claimants in court” so long as the agreed-upon

amount stays within the statute’s “25 percent boundary.” Gisbrecht v. Barnhart, 535 U.S.

789, 807 (2002). For a fee request that lies within this boundary, “the attorney for the

successful claimant” still “must show that the fee sought is reasonable for the services

rendered.” Id.

      The Commissioner has responded that he has no objection to Plaintiff’s counsel’s

current request for $18,434.10 in fees. See Def.’s Resp. (Doc. No. 35) at 1-2. The

Commissioner correctly notes, however, that if fees are now awarded pursuant to § 406(b)




                                             2
Plaintiff’s counsel must refund the lesser EAJA award to Plaintiff. See id. at 2; Order of

July 2, 2018, at 1-2; McGraw v. Barnhart, 450 F.3d 493, 497 & n.2 (10th Cir. 2006).

       Having carefully reviewed the parties’ submissions, the Court finds that an award

of $18,434.10, which is less than 25% of the past-due benefits awarded, is a reasonable fee

award for the work performed in this case in view of the contingent nature of the

representation, the applicable attorney-fee agreement, and the results achieved. While

before the Court, Ms. Hedrick filed a detailed opening brief, presenting a well-supported

argument that the administrative law judge erred in denying Plaintiff’s DIB and SSI claims.

See Doc. No. 19. The Commissioner filed a brief in opposition, which Ms. Hedrick was

required to review. See Doc. No. 22; Pl.’s Mot. Att’y Fees Ex. 3 (Doc. No. 34-3) at 2. Ms.

Hedrick represents that her firm spent 34.4 hours litigating Plaintiff’s disability case in

federal court, which would result in an effective hourly rate of $559.95 with respect to the

relevant portion of the requested § 406(b) fee. See Pl.’s Mot. Att’y Fees at 12; see

Gisbrecht, 535 U.S. at 793, 808 (rejecting the “lodestar” method of calculating fee awards

under § 406(b) but noting that the district court may consider the hours spent and other

factors in contingency-fee cases to help assess “the reasonableness of the fee yielded by

the fee agreement”); cf. Harlan v. Colvin, No. CIV-13-477-D, 2015 WL 9295809, at *1

(W.D. Okla. Dec. 18, 2015) (awarding $17,429.22 where the putative rate was between

$517.95 and $632.64 per hour). Plaintiff and Ms. Hedrick agreed that the latter may collect

attorney’s fees for representation before the Court for an amount greater than the currently

pending request. See Pl.’s Mot. Att’y Fees Ex. 1, at 1.




                                             3
      Accordingly, Plaintiff’s Motion for Attorney Fees (Doc. No. 34) is GRANTED.

Plaintiff’s attorney Ms. Melissa Hedrick is awarded attorney’s fees in the amount of

$18,434.10, to be paid out of the past-due benefits Plaintiff received by reason of the

remand and favorable decision in this case. See 42 U.S.C. 406(b)(1)(A). The Social

Security Administration shall pay this amount directly to: Melissa S. Hedrick, 630 NE 63rd

Street, Oklahoma City, Oklahoma 73105. Upon payment, Ms. Hedrick shall promptly

refund to Plaintiff the $6587.40 previously awarded under 28 U.S.C. § 2412. See Order of

July 2, 2018, at 1-2; McGraw, 450 F.3d at 497 & n.2.

      IT IS SO ORDERED this 19th day of September, 2019.




                                            4
